Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CONTINUATION APPLICATION
This application is a Continuation of US Application 15438094, now U.S. Patent No. 10,506,829


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
[0001] This application is a continuation of and claims priority to U.S. Patent Application No. 15/438,094 filed February 21, 2017, now U.S. Patent No. 10,506,829, and titled “System and Method for a Vaporizer’, which claims priority to U.S. Provisional Application No. 62/300,506, filed February 26, 2016 and titled “System and Method for a Vaporizer Having Incremental Temperature Increase.” U.S. Application Nos. 15/438,094 and 62/300,506 are hereby incorporated by reference in their entirety.
Claim 2, line 4, the word “Determining” has been changed to - - determining - - 
Claim 30, line 3, the semicolon punctuation mark “ ; ” has been changed to - - . - - 
Claim 33, line 14, the words “the motor” have been changed to - - a motor - -



Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A method for controlling a vaporizer device comprising: activating, by a processor, a heating unit to vaporize an inhalable substance disposed on a portion of a substrate, wherein the substrate is coupled to a conveyor belt; determining, by the processor, whether at least some of the inhalable substance disposed on the portion of the substrate remains unvaporized; and releasing a locking mechanism to allow movement of the conveyor belt when the processor determines that the inhalable substance disposed on the portion of the substrate has been vaporized.
(Claim 17) A vaporizer device comprising: a heating unit; a substrate having an inhalable substance disposed thereon; a conveyor belt configured to receive the substrate and move the substrate relative to the heating unit; a locking mechanism configured to restrict movement of the conveyor belt; a processor configured to (a) activate the heating unit to vaporize the inhalable substance disposed on a portion of the substrate, (b) determine whether at least some of the inhalable substance disposed on the portion of the substrate remains unvaporized, and (c) release the locking mechanism to allow movement of the conveyor belt when the processor determines that the inhalable substance disposed on the portion of the substrate has been vaporized.
(Claim 33) A vaporizer device comprising: a heating unit; a substrate having an inhalable substance disposed thereon;  29PATENT APPLICATION 508652-24 a conveyor belt configured to receive the substrate and move the substrate relative to the heating unit; a locking mechanism configured to restrict movement of the conveyor belt; a processor configured to (a) activate the heating unit to vaporize the inhalable substance disposed on a portion of the substrate, (b) determine whether at least some of the inhalable substance disposed on the portion of the substrate remains unvaporized, (c) release the locking mechanism to allow movement of the conveyor belt when the processor determines that the inhalable substance disposed on the portion of the substrate has been vaporized, and (d) command a motor to move the conveyor belt a distance corresponding to a side of the portion of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         09/20/2021